In an action for declaratory and injunctive relief, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), entered May 31, 1995, as denied their motion to preliminarily enjoin the defendant from violating certain provisions of the Village Code of the Incorporated Village of Roslyn and violating an amended stop-work order which prohibited further work from being performed at a construction site, and which granted the defendant’s application to enjoin the plaintiffs from obstructing the construction.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, the plaintiffs’ motion is granted, and the defendant’s application is denied.
Site plan approval was granted to the defendant to develop a shopping center in the Village of Roslyn. Thereafter, the appellants, the newly-elected Mayor and the newly-constituted Board of Trustees of the Village of Roslyn, commenced the instant action, inter alia, to enforce a stop-work order and to prevent the construction of the shopping center. The appellants’ motion for a preliminary injunction was denied on the ground that they had not shown a likelihood of success on the merits.
Thereafter, in a related proceeding pursuant to CPLR article 78, the site plan approval was annulled and the determination annulling the approval was upheld by this Court (see, Matter of Kahn v Pasnik, 231 AD2d 568). In light of this development, construction cannot proceed. Copertino, J. P., Santucci, Joy and Goldstein, JJ., concur.